Exhibit 10.39

 

CEOLIVE INVESTOR AD CAMPAIGN

 

February 1st, 2017 to March 1st, 2017

 

TRILOGY MEDIA PARTNERS, INC.

10524 Moss Park Dr Ste 204-660
Orlando, FL 32832

 

(A company hereinafter referred to as "CONSULTANTS"),

 

and;

 

PACIFIC GREEN TECHNOLOGIES, INC.
5205 Prospect Road
Suite 135-226
San Jose, CA 95129

 

(Hereinafter referred to as "COMPANY")

 

Collectively CONSULTANTS and COMPANY hereinafter referred to as "the Parties".

 

WITNESSETH:

 

WHEREAS, CONSULTANTS reside in Florida with significant knowledge of the area of
Public Relations and Investor Relations, Video Production & Marketing, Investor
Awareness and Audience Targeting.

 

WHEREAS, COMPANY desires to increase investor awareness and visibility of the
stock, PACIFIC GREEN TECHNOLOGIES, INC. with respect to the capital markets
community.

 

WHEREAS, CONSULTANTS are willing to accept COMPANY as a client.

 

WHEREAS, COMPANY requires the services and desires to retain CONSULTANTS to
provide such services as an independent contractors, and CONSULTANTS are
agreeable to such a relationship and/or arrangement, and the parties desire a
written document formalizing and defining their relationship and evidencing the
terms of their agreement;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, it is agreed as follows:

 

AGREEMENT

 

1. Appointment. COMPANY hereby appoints and engages CONSULTANTS and hereby
retains CONSULTANTS upon the terms and conditions of this Consulting Agreement.
CONSULTANTS accept such appointment and agrees to use his/her "best efforts" to
perform the services upon the terms and conditions of said Consulting Agreement.

 

2. Engagement. COMPANY engages CONSULTANTS to advise COMPANY as further
described below and subject to the further provisions of this Consulting
Agreement.

 

3. Duties of CONSULTANTS. The Parties agree that the duties of CONSULTANTS are
as follows:

 

a. CONSULTANTS shall act, generally, as an advisor, to COMPANY with respect to
providing strategic consulting and management of a Facebook Ad Campaign,
including audience targeting, ad creation and ongoing refinement of campaign
based on advertising analytics. The object is to increase awareness of COMPANY
and its brand(s) in the general marketplace and among investor audiences
specifically.

 



 

 

 

b. CONSULTANTS shall supply company with the following digital media products
and services which comprise the "deliverables" on an initial and ongoing basis
during the course of the INVESTOR MEDIA & AUDIENCE CAMPAIGN for which CONSULTANT
is retained:

 

 

1. VIDEO AD SEGMENTS       5 Video Ads Weekly   Video Production / Graphics,
B-Roll, Editing / Editorial Strategy

 

2. AD CREATIVE   Write all ad copy and headlines   Create and manage overall
advertising strategy

 

3. AUDIENCE CREATION / MANAGEMENT   Create Investor Identity Database for
Pacific Green Technologies Investors   Create Customer Identity Database for
Pacific Green Technologies Business Leads

 

4. FACEBOOK ADVERTISING BUDGET   Manage budget for purchase of Facebook targeted
ads   Ad Spend: $1000/Week split $500/$500 for Investor/Customer Leads

 

4. Term Of Agreement. This agreement shall become effective February 1st, 2017
and remain in effect for a period of 1 months and must be renewed in writing by
both COMPANY and CONSULTANTS if desired.

 

a. Either party may terminate this agreement, without cause, upon a thirty (30)
days prior written notice.

 

5. Duties Of COMPANY. The Parties agree that the duties of COMPANY are as
follows:

 

a. COMPANY shall supply CONSULTANTS, on a regular and timely basis with all
approved data and information about COMPANY, its management, its products, and
its operations.

 

b. In that CONSULTANTS relies on information provided by COMPANY for a
substantial part of its efforts, COMPANY must represent that said information is
not false.

 



 2 

 

 

6. Payment.

 

a. Company agrees to pay a total fee of $5,000 cash via wire transfer for the 1
month contract.

b. $3,500 will be allocated for purchase of Facebook Ads.

c. $500 will be allocated for PGTK Facebook Page promotion.

d. $1,000 will be allocated for creative and management of ad campaign.

 

7. Data Ownership

 

a. All lead data, including Facebook audience data, email data and any other
profile data generated from ad campaign shall be exclusively owned by Pacific
Green Technologies.

b. Consultant agrees to turn over all said data related to and resulting from
campaign to the company at any time during the campaign and at the end of the
campaign.

c. All creative content and social media channels set up in association with
campaign will also be the sole property of Pacific Green Technologies.

 

8. Entire Agreement. This Agreement contains the entire agreement of the parties
and may be modified or amended only by agreement in writing signed by both
parties.

 

9. Disclaimer. CONSULTANTS expressly agree only to be bound by "best efforts"
and it is further understood that this Agreement is not to be construed in any
way as performance based.

 

IN WITNESS WHEREOF, the parties hereto have set their hands in execution of this
Agreement on this 23rdth day of January 2017.

 

For and on behalf of:

 



DocuSigned by:       TRILOGY MEDIA PARTNERS, INC.       By /s/ Michael Elliott  
  MICHAEL ELLIOTT         B365FA0ADA2C64DF         PACIFIC GREEN TECHNOLOGIES,
INC.       By [ex10xxxix_01.jpg]  

 



Consulting Agreement - Page 1 of 5

 

3

 



